The petitioner has applied for a rehearing. [2] It is urged that it was unnecessary to recite, in the ordinance calling the election, when the first payments of principal and interest would be made and, therefore, the recitals thereof may be treated as surplusage and that they constitute "no part whatever of the proposition voted upon by the elector." The proposition as stated in the ordinance, however, was the one, and the only one, approved by the voters. As said in Skinner v. City of SantaRosa, 107 Cal. 464, 472 [29 L.R.A. 512, 40 P. 742], "particulars were inserted in the submission which the statute did not require to be submitted; but these particulars having been submitted, the vote authorizing the indebtedness to be incurred imports the particulars named as the conditions upon which that assent has been given, and hence no one can say that without these favorable conditions the result of the election would have authorized the indebtedness to be incurred." Petitioner relies upon City of Santa *Page 655 Barbara v. Davis, 6 Cal.App. 342 [92 P. 308], Derby Co. v. City of Modesto, 104 Cal. 515 [38 P. 900], and Law
v. San Francisco, 144 Cal. 384 [77 P. 1014]. In each of those cases the departure in the issuance of the bonds from the recitals in the ordinance calling the election was in respect to the number of the bonds and not the times or amounts of the annual payments thereof. In the first of these cases the proposition submitted to the voters was the issuance of 40 bonds of $1,250 each, payable one each year. The ordinance adopted pursuant to the approval of such proposition by the voters provided for the issuance of 80 bonds of $625 each, payable two each year. Manifestly, the variance was immaterial and in no sense increased the burden on the taxpayer. The other cases relied on by petitioner are to the same effect.
The petition for a rehearing is denied.
Hart, J., and Plummer, J., concurred.